TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00459-CV


                               In re Garland Wayne Scroggins




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Garland Wayne Scroggins filed a pro se petition for writ of mandamus.

However, he failed to provide a record demonstrating his entitlement to mandamus relief. See

Tex. R. App. P. 52.3(k)(1)(A) (requiring appendix to mandamus petition to contain “a certified

or sworn copy of any order complained of, or any other document showing the matter

complained of”); In re Blakeney, 254 S.W.3d 659, 661-62 (Tex. App.—Texarkana 2008, orig.

proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig.

proceeding). Accordingly, the petition for writ of mandamus is denied. See Tex. R. App. P.

52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: October 6, 2020